Title: John Adams to Abigail Smith, 20 April 1763
From: Adams, John
To: Adams, Abigail


     
      Diana
      
       April 20th. 1763
      
     
     Love sweetens Life, and Life sometimes destroys Love. Beauty is desirable and Deformity detestible; Therefore Beauty is not Deformity nor Deformity, Beauty. Hope springs eternal in the human Breast, I hope to be happyer next Fall than I am at present, and this Hope makes me happyer now than I should be without it.—I am at Braintree but I wish I was at Weymouth! What strange Revolutions take Place in our Breasts, and what curious Vicissitudes in every Part of human Life. This summer I shall like Weymouth better than Braintree but something prompts me to believe I shall like Braintree next Winter better than Weymouth. Writers who procure Reputation by flattering human Nature, tell us that Mankind grows wiser and wiser: whether they lie, or speak the Truth, I know I like it, better and better.—I would feign make an original, an Exemplar, of this Letter but I fear I have not an original Genius.
     Ned. Brooks is gone to Ordination, I know. I have not seen him, nor heard of him, but I am sure that nothing less than the Inspiration of his Daemon, that I suppose revolted from him somewhere, near the foot of Pens-Hill, could have given me Understanding to write this Letter. This is better Reasoning than any I learned at Colledge.
     Patience my Dear! Learn to conquer your Appetites and Passions! Know thyself, came down from Heaven, and the Government of ones own soul requires greater Parts and Virtues than the Management of Kingdoms, and the Conquest of the disorderly rebellious Principles in our Nature, is more glorious than the Acquisition of Universal Dominion. Did you ever read Epictetus? He was a sensible Man. I advise you to read him: and indeed I should have given this Advice, before you undertook to read this.
     It is a silly Affectation for modern statesmen to Act or descant upon Ancient Principles of Morals and Civility. The Beauty of Virtue, The Love of ones Country, a sense of Liberty, a Feeling for our Fellow Men, are Ideas that the Brains of Men now a Days can not contemplate: It is a better Way to substitute in the Place of them, The Beauty of a Girl Lady, the Love of Cards and Horse Races, a Taste in Dress, Musick, and Dancing, The Feeling of a pretty Girl or Fellow and a genteel Delicacy and Complaisance to all who have Power to abuse us.
     I begin to find that an increasing Affection for a certain Lady, (you know who my Dear) quickens my Affections for every Body Else, that does not deserve my Hatred. A Wonder if the Fires of Patriotism, do not soon begin to burn! And now I think of it, there is no possible Way of diminishing the Misery of Man kind so effectually as by printing this Letter.
     It is an intolerable Grievance and Oppression upon poor literary Mortals, to set wasting their Spirits And wearing out that great Gland the Brain, in the study of order and Connection, in fixing every Part of their Compositions to  a certain scope. This keeps them besides from the Joys of seeing their Productions in Print, several days longer than is needful, (not nine years indeed, according to those fools the Ancients): We are to our Honor grown a good deal wiser than they.
     Now I can demonstrate that a Man might write three score Years and ten, after the Model of this Letter, without the least Necessity of Revisal, Emendation or Correction, and all that he should write in that time would be worth Printing too.—I find the Torrent Hurries me down, but I will make a great Effort to swim ashore to the Name of
     
      Philander
     
     
      To the great Goddess Diana
     
    